Citation Nr: 1712840	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-10 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for gastroesophageal disorder (GERD).

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for carpal tunnel syndrome, right hand.

8.  Entitlement to an initial compensable disability rating for service-connected hypertension.
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012, April 2013, and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of the case now resides with the RO in St. Petersburg, Florida.

The issue of entitlement to a TDIU due to service-connected adjustment disorder with mixed anxiety and depression has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The issue of entitlement to an initial compensable evaluation for service connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's adjustment disorder with mixed anxiety and depression has been characterized by occupational social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected adjustment disorder, with mixed anxiety and depression precludes him from securing or following a substantially gainful occupation.

3.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from GERD.

4.  There is no competent lay or medical evidence of record showing that the Veteran currently suffers from IBS.

5.  There is no competent evidence of record that shows that the Veteran has a right shoulder disability that had its onset during active service, had its onset during an applicable presumptive period following his active service, or is otherwise related to his active service.

6.  There is no competent evidence of record that shows that the Veteran currently suffers from a left shoulder disability.

7.  There is no competent medical evidence of record showing that the Veteran has carpal tunnel syndrome, right hand that had its onset during his active service, or was caused or permanently aggravated by the Veteran's active service.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for adjustment disorder with mixed anxiety and depression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

4.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

7.  The criteria for service connection for carpal tunnel syndrome, right hand have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted, and there is a disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for adjustment disorder, with mixed anxiety and depression, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations to assess the severity of his adjustment disorder, with mixed anxiety and depression during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran's representative requested that the Veteran be provided a contemporaneous VA psychiatric examination in correspondence dated January 2017.  However, as the Board is granting the benefit the Veteran is seeking on appeal regarding his service-connected adjustment disorder - specifically an initial disability rating of 70 percent - and granting a total disability rating based on individual unemployability due to a service-connected disability, the Board has determined a VA examination is not warranted.

With regard to the Veteran's claims for entitlement to service connection for GERD, IBS, a right shoulder disability, a left shoulder disability, and carpal tunnel syndrome, right hand, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2011, July 2012, and January 2013.
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Increased Initial Rating for Adjustment Disorder, with mixed anxiety and depression

The Veteran contends he is entitled to an initial disability rating in excess of 30 percent for his service-connected adjustment disorder, with anxiety and depression.  Specifically, he is seeking a 70 percent disability rating due to his difficulty in his ability to maintain work and family relationships, and his symptoms of severe depression and anxiety.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126. 

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is assigned for occupational and social impairment a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 426, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id.

The Veteran's service connected adjustment disorder with mixed anxiety and depression is currently assigned an initial disability evaluation of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He asserted in his substantive appeal (VA Form 9) that his symptoms warrant a 70 percent evaluation.  Following review of the evidence of record, the Board agrees.

Although the VA examiners who evaluated the Veteran in March 2013 and February 2015 characterized his symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - the level of impairment contemplated by a 30 percent disability rating - the evidence of record reflects that the Veteran's symptoms of adjustment disorder with mixed anxiety and depression have included depressed mood, anxiety, sleep impairment, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, irritability, poor concentration, occasional vague and circumstantial speech, anhedonia, and fair judgment and insight.  The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with deficiencies in most areas - the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating have been consistently identified by VA examiners and healthcare providers.  Resolving all doubt in the Veteran's favor, the evidence reflects symptomatology that most closely approximates the criteria for a 70 percent disability rating throughout the claim period.  To that extent, the claim is granted.

The Veteran's symptoms have not been consistent with total occupational social impairment such that a 100 percent disability rating is warranted.  The Veteran has denied delusions and hallucinations, and VA examiners have consistently observed him to be alert and oriented in all spheres, cooperative, and appropriately dressed and groomed.  In October 2012, the Veteran expressed difficulty getting out of bed, however he related his symptoms to financial strain, and his feelings of embarrassment about not being able to provide for his family due to the delay in his pending workers compensation claim.  The Veteran's concerns regarding financial strain are continually noted in treatment records.  Given the Veteran's family circumstances (the Veteran has a spouse and five children), the Board finds these feelings most closely approximate a difficulty in adapting to stressful circumstances, rather than in a total occupational and social impairment resulting in an inability to perform activities of daily living.  Additionally, the Board acknowledges that, at a treatment session in March 2013, the Veteran expressed thoughts of hurting his work colleagues when he is met with indifference regarding his workplace difficulties.  However, he denied any intent or plan, because he recognized how this would affect his family and would only make his situation worse.  The Veteran has confirmed that he has periodic passive thoughts of suicide, which he is "able to push away easily", and denied any specific plans or intent.  The Board notes that although the Veteran has endorsed some thoughts of self-harm and harming others, he was able to realize that these actions are not solutions.  The Board finds that these thoughts do not rise to the level of "persistent" and thus, persistent danger of self-harm or hurting others, consistent with the 100 percent criteria, has not been shown.  At a February 2011 treatment session, the Veteran reported having disagreements at work, which on one occasion resulted in him being sent home.  At a March 2013 VA examination, he reported that has been pulled over numerous times while driving, and has subsequently been arrested for questioning the officers.  He has been detained for a maximum of 24 hours, but then the charges have been dismissed.  At that time, the most recent incident had occurred in 2011.  The Board finds that these incidents more closely approximate symptoms of impaired impulse control rather than total occupational and social impairment resulting from grossly inappropriate behavior.  Finally, the Veteran was assigned GAF scores ranging from 57 to 63 during the period under review, and such scores do not suggest total occupational and social impairment.

In determining that a 70 percent, rather than 100 percent, disability evaluation is warranted, the Board has considered the Veteran's strained family relationships.  At a March 2013 VA examination, the Veteran reported having a close relationship with his mother, and having a few friends with whom he socializes, both from the military and from work.  He reported that he spends his days talking on the phone to friends and family.  See VAMC note, October 2014.  The Veteran has known his wife since childhood and they have five children together.  The relationship has consistently been described as a tumultuous one, by both the Veteran and his wife.  He has reported that he has been taken to the police station in the past due to marital fighting.  In a statement dated May 2013, his wife described the Veteran as aggressive and sometimes abusive towards their children.  She stated that when his behavior begins to affect the family, he leaves the family home and stays with his sister.  The Veteran reported that he always remains in contact with his children, even when he is not living in the family home.  Treatment records show that this is a repetitive pattern, which was still continuing at the time of a February 2015 VA examination.  Although at that VA examination, the Veteran expressed a realization that his marital issues are irreconcilable.  At that time, he reported experiencing a somewhat positive relationship with his children and that he spends his time assisting with them and their care.  While the Board recognizes that these behaviors indicate the Veteran has deficiencies in his social relationships, and demonstrate his inability to establish and maintain effective relationships; it does not find that his interactions with others are consistent with total social impairment.

Although the Veteran has indicated on various occasions, including his March 2013 VA examination, that he stopped working in 2011 due to an injury he sustained at work, the Board also acknowledges that some degree of occupational impairment due to his adjustment disorder is evidenced by the record.  However, a finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity that would warrant a finding that the Veteran is totally occupationally and socially impaired during the claim period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Finally, the Board again notes that the Veteran has specifically argued in favor of a 70 percent disability rating in connection with his appeal.  However, to the extent he believes he meets the criteria for a 100 percent disability rating, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board, based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and VA examinations meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for adjustment disorder with mixed anxiety and depression is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's adjustment disorder with mixed anxiety and depression presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(2015); Bagwell v Brown, 9 Vet. App. 337, 338-39 (1996).

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here the rating criteria accurately describe the Veteran's disability level and symptomatology level and his symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomatology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  As the effect of the Veteran's psychiatric symptoms on his social and work situation is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. 115.  Consequently, referral of his increased initial rating claim for extraschedular consideration is not warranted.

Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a).  In light of the Board's grant herein, of a 70 percent disability rating for adjustment disorder, the Veteran now meets the percentage requirement criteria for the appeal period.  The remaining question, then, is whether his adjustment disorder has precluded him from securing and following a substantially gainful occupation during that time period.  See 38 C.F.R. § 3.340, 3.341, 4.16(a).

The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a higher rating itself establishes that his disability makes it difficult for him to obtain an maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training and special work experience, but not to his age or impairment caused by non-service connected disabilities.  See 38 C.F.R. § § 3.341, 4.16. 4.19.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

For the reasons discussed below, and resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether the Veteran's service connected disabilities prevent him from securing and following substantially gainful employment.

The record reflects that the Veteran completed high school and one year of a technical school.  After his discharge from service, he reported he received unemployment for one year.  The Veteran stated that he began working part-time for the United States Postal Service (USPS), and in security from 1996 to 1998.  In 1998 he was given a full-time position at USPS.  He first worked as a custodian, and in 2010 began work as a letter box mechanic.  He reported that he was injured on the job in 2011, and remains unemployed since that time.  He has been receiving worker's compensation since 2011.  There is no indication that has maintained any employment since 2011.

The VA examiners who have evaluated the Veteran have acknowledged that he last worked in 2011, but have not issued opinions on his employability.  However, treatment records show that while the Veteran was working, he continually complained of having difficulties with his superiors.  In fact, on one occasion he reported that he was sent home after engaging in a verbal conflict with his supervisor.  In February 2011, he asserted that he was the victim of retaliation at the post office and filed an Equal Employment Opportunity (EEO) complaint alleging mental anguish and emotional trauma.  A friend of the Veteran submitted a statement on his behalf in March 2011 stating that the problems the Veteran was experiencing at that time with the USPS were similar to those the Veteran experienced while in the military.  In August 2011, during the course of his employment with the USPS as a letter box mechanic, the Veteran sustained an injury to his right hand which required sutures.  The Veteran sought treatment for the injury, which caused pain in his right hand, and right wrist pain that radiated upwards to his right arm and shoulder.  The Veteran was unable to work as a result and was ultimately was granted worker's compensation benefits due to this injury.

The Veteran's mental health records consistently reflect the Veteran's feelings of depression and anxiety due to complications with his worker's compensation claim and his feelings of being unfairly treated at the USPS.  These issues seem to resonate with the Veteran, and have been a source of continual rumination.  The Veteran's wife described the Veteran as argumentative and having difficulty taking the opinions of others into account.  She further stated that the Veteran blames the government for all of his problems and "only relates to people who share his views."  The Veteran's long-term VA psychiatrist, Dr. C., noted in March 2014 that the Veteran's symptoms continued to spiral over the years she has been treating him, without any evidence that he has been able to help himself.  The Veteran is currently unemployed and has been since he was injured in the course of his employment with USPS.

In sum, the Board finds that after a thorough review of the record, including the lay statements by the Veteran and his friends and family, the evidence is at least in equipoise regarding whether the Veteran's service-connected adjustment disorder would prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

GERD

The Veteran contends that he has GERD which is a result of his military service.

The Veteran's STRs are silent as to any complaints, treatments or diagnosis of GERD while in service.  The Veteran underwent a VA examination in March 2011 which revealed no abnormal findings and no diagnosis of GERD.  The Veteran denied experiencing any symptoms of dysphagia, pyrosis, hematemesis/melena, reflux/regurgitation, and/or nausea/vomiting.  The Veteran reported receiving no treatment for GERD.  The medical records associated with the electronic file reveal no diagnosis of GERD.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to GERD, and the VA examiner found that the Veteran exhibited no symptoms associated with GERD.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.

IBS

The Veteran contends that he has IBS which is a result of his military service.

The Veteran's STRs are silent as to any complaints, treatments or diagnosis of IBS while in service.  The Veteran underwent a VA examination in March 2011 which revealed no abnormal findings and no diagnosis of IBS.  The Veteran denied experiencing any symptoms of weight gain/loss, nausea/vomiting, constipation, diarrhea, and/or abdominal pain.  The Veteran reported receiving no treatment for IBS.  The medical records associated with the electronic file reveal no diagnosis of IBS.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to IBS, and the VA examiner found that the Veteran exhibited no symptoms associated with IBS.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin, supra; Brammer, supra.  As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Right Shoulder

The Veteran asserts he injured his right shoulder while in service during the course of his duties working on a plane's intake duct.

The Veteran's STRs are negative for treatment for a right shoulder injury or right shoulder pain while in service.

Treatment records from the VA Medical Center, in Bronx, New York indicate the Veteran sought treatment for right shoulder pain in February 1998.  The Veteran reported that he had been handcuffed with his arms behind his back for approximately 6 hours which irritated his shoulder.  Subsequent VA treatment records reflect the Veteran's history of shoulder pain.  A VA treatment record dated March 2, 2011 reflects the Veteran sought treatment for shoulder pain that was described as "new" pain.

Post-service private medical treatment records indicate the Veteran complained of right arm pain in September 2011 after sustaining an injury at work in the course of performing his duties as a letter box mechanic for the USPS.  He complained of numbness and pain shooting up to his right shoulder.

The Veteran underwent a VA examination in December 2012.  The examiner noted the Veteran was diagnosed with degenerative joint disease of the right shoulder and a rotator cuff tear in May 2012.  The Veteran reported that he suffered from right shoulder and elbow "tears" secondary to an accident.  Physical examination revealed mild paresthesias in the right upper extremity.  Reflex and sensory examination results were normal.

As indicated above, the evidence reflects the first report of injury to the Veteran's right shoulder occurred after his discharge from service, with no competent evidence relating this injury to active service.

Therefore, the Board finds that direct service connection for a right shoulder disability must be denied because the competent evidence of record shows that a right shoulder disability, including degenerative joint disease of the right shoulder, was neither caused nor aggravated by service; and the evidence does not show a right shoulder disability, including degenerative joint disease of the right shoulder, within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present.

The preponderance of the evidence is therefore against a finding of service connection for a right shoulder disability and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 1 Vet. App. 49 (1990).

Left Shoulder

The Veteran is seeking entitlement to service connection for a left shoulder disability.

The Veteran's STRs are negative for treatment for a left shoulder injury or left shoulder pain while in service.

Post-service VA treatment records reflect complaints of left shoulder pain in March 2011.  Additional VA treatment records dated March 2011 indicated the Veteran described his shoulder pain as "new" pain.

The medical evidence associated with the electronic file does not show a diagnosis of a left shoulder disability at any time during service, or since the Veteran's separation from service.  The VA treatment records associated with the claims file do not reflect treatment for a left shoulder disability.

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has a left shoulder disability, he has not been diagnosed with a left shoulder disability.

As there is no evidence to establish the presence of a left shoulder disability, service connection must be denied.  See Brammer, 3 Vet. App. 223, 225 (1992).

Carpal tunnel syndrome, right hand

The Veteran's STRs are negative for treatment for complaints of right wrist pain or a right wrist injury during service.  He was treated for a swollen right fourth finger in April 1992, after jamming the finger while playing basketball.  X-rays revealed no fracture and no residuals were noted on the report of his separation physical examination.

A medical treatment report dated May 2010 documents the Veteran was seen in March 2010 for complaints of carpal tunnel syndrome.  The Veteran reported to the clinician that his carpal tunnel syndrome first started after being handcuffed during an incident outside of his home approximately one year earlier.

The Veteran underwent a VA peripheral nerves examination in December 2012.  The examiner noted that the Veteran was first diagnosed with carpal tunnel syndrome, right hand in 2005.  The Veteran reported that he fractured his right thumb and was diagnosed with right carpal tunnel syndrome at that time.  The examiner noted that the Veteran's right median nerve was positive for Tinel's sign; yet no complete or incomplete paralysis was present and wrist movement was normal.

The Veteran underwent a VA hand, thumb and fingers examination in February 2013.  The examiner reviewed the Veteran's records and noted the injury to the Veteran's right fourth finger which occurred during service and the history of a possible fracture near his index finger which occurred after service - sometime between 2004 and 2005.  The Veteran complained of experiencing right hand pain in the area of his right index finger, accompanied by numbness.  He could not state how long he had these symptoms.  The Veteran did not recall the injury to his fourth finger documented in his STRs, but stated that he believed his current condition was related to service because in service he worked as a plane captain and did "a lot of climbing into ducts and propellers."  The Veteran reported an on the job injury at the USPS with a fracture in the vicinity of his right index finger which occurred in 2004 or 2005.  The Veteran stated that he was under a care of a Dr. L. who told the Veteran he had carpal tunnel syndrome.  The Veteran reported a second on the job injury at the post office while he was repairing mailboxes.  He sustained a laceration and reported that he had been out from work and in receipt of worker's compensation benefits since that time.  The findings of the physical examination were within normal limits.  The examiner determined that it is less likely than not that the Veteran's carpal tunnel syndrome, right hand is related to the injury to his fourth finger sustained in service.  The examiner based this opinion on the STRs which showed that the injury to the Veteran's fourth finger was a contusion with swelling that resolved.  The examiner noted the Veteran's subsequent two intercurrent on the job injuries, and stated that either of these injuries could account for the Veteran's carpal tunnel syndrome.

The Board finds the opinion of the February 2013 examiner highly probative because the examiner reviewed the Veteran's relevant medical history and her opinion was offered with supporting rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, 22 Vet. App. at 304 (noting that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").

Although the Veteran has asserted that his carpal tunnel syndrome, right hand is due to "wear and tear" resulting from his in-service duties which required "a lot of climbing," the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his claimed carpal tunnel syndrome, as such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  Jandreau, 492 F.3d at 1377 and n.4; see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Thus, the competent evidence of record is against granting service connection for carpal tunnel syndrome, right hand, and the claim must be denied as to this issue.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 70 percent, but no higher, for adjustment disorder with mixed anxiety and depression is granted, subject to the applicable regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted.

Service connection for GERD is denied.

Service connection for IBS is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for carpal tunnel syndrome, right hand is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for entitlement to an initial compensable disability rating for service-connected hypertension so that he is afforded every possible consideration.

The Veteran was afforded a VA hypertension examination in February 2015.  In correspondence dated November 2015, the Veteran indicated that his symptoms have worsened and submitted a daily blood pressure log he kept.  As such, a remand for an additional examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA medical treatment records dated February 2015 forward and associate them with the electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with and examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected hypertension.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.
3.  Then, readjudicate the Veteran's claim.  If the benefit requested on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


